Citation Nr: 1738401	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  07-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to October 13, 2007, and in excess of 30 percent therefrom for bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from September 1981 to November 1992.  He died in December 2012 while this appeal was in remand status.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  In December 2010, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The AOJ has not complied with Board's December 2010 remand orders.  In this regard, prior to return of the appeal to the Board, the AOJ had not obtained the medical records associated with the Veteran's claim for Social Security Administration (SSA) benefits, considered the claim mindful of Rice v. Shinseki, 22 Vet. App. 447 (2009), readjudicated the claim, or prepared a Supplemental Statement of the Case in this appeal.  Therefore, remand is required by law.

Also, although the Veteran died during the pendency of this appeal, the record shows that the Veteran's widow requested substitution as claimant in January 2013.  See VA Form 21-4138 (January 2013).  However, the record does not include an adjudication by the AOJ of the request for substitution, which should be accomplished on remand as an initial matter.  38 C.F.R. § 3.1010(e)(1) (The AOJ must make the initial substitution eligibility determination and provide written notice of that decision; see also, 38 C.F.R. § 3.1010(a) (If a claimant dies after October 10, 2008, and there is already a substitute, the appeal is processed as normal because the substitute has stepped into the shoes of the deceased claimant).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make an initial substitution eligibility determination for the Veteran's widow and provide her written notice of that decision.  38 C.F.R. § 3.1010(e)(1).

2.  If there is a substituted claimant, the AOJ should process the appeal and comply with the action directed below and the Board's December 2010 remand.  38 C.F.R. § 3.1010(a).  Do not issue a death dismissal of the appeal if substitution is authorized.

3.  The medical records associated with the Veteran's SSA disability claim should be obtained and associate with the claims folder.  If the AOJ is unsuccessful in obtaining the records, this should be documented in the claims folder, the substituted claimant should be notified, and the substituted claimant should be given an opportunity to provide the SSA records.

4.  Obtain and associate with the claims folder all outstanding pertinent treatment records dated since January 2016.

5.  After ensuring that any other necessary development has been completed, the AOJ should readjudicate the claim for increase with consideration of Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the benefit sought is not granted, the claimant and any representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The claimant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




